United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF ENERGY, WESTERN
POWER ADMINISTRATION,
Salt Lake City, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James R. Black, Esq., for the appellant
No Appearance, for the Director

Docket No. 08-863
Issued: January 12, 2009

Oral Argument July 15, 2008

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 31, 2008 appellant, through counsel, filed a timely appeal of the decision of
the Office of Workers’ Compensation Programs dated December 6, 2007 denying merit review
of the hearing representative’s decision affirming the termination of benefits. Because more than
one year has elapsed between the last merit decision dated October 2, 2006 and the filing of this
appeal, the Board lacks jurisdiction to review the merits of appellant’s claim pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d)(2).1
ISSUE
The issue is whether the Office properly denied appellant’s requests for reconsideration
of the merits pursuant to 5 U.S.C. § 8128(a).
1

Appellant, through counsel, alleged that she did not receive the October 2, 2006 decision until March 29, 2007.
This argument is not addressed in the December 6, 2007 decision denying merit review. The Board further notes
that the Office, in its March 29, 2007 letter, indicated that the October 2, 2006 decision was sent to appellant’s
correct address.

FACTUAL HISTORY
On June 19, 1987 appellant, then a 44-year-old personnel officer, filed a traumatic injury
claim alleging that on June 14, 1987, while stooping down to pull out a low double wide file
drawer, the runner broke off the side of the drawer and the drawer fell towards appellant’s feet.
Appellant noted that she tried to support the falling drawer and keep it from hitting her feet and
legs and in the process, sustained a herniated disc. The Office accepted appellant’s claim for low
back strain and herniated nucleus pulposus at L4-5.
By letter dated July 14, 2004, the Office referred appellant to Dr. A. Creig MacArthur, a
Board-certified orthopedic surgeon, for a second opinion. In a note dated August 19, 2004,
Dr. MacArthur listed appellant’s condition as mechanical low back pain and discogenic low back
pain. He noted that objective findings for the accepted condition of chronic low back strain were
not evident. However, Dr. MacArthur noted that given previous surgery in 1985 and appellant’s
medical history it was difficult to relate her current condition to her work accident. He opined
that any aggravation of her underlying condition caused by the June 1987 work accident was
temporary.
In a September 7, 2004 report, Dr. Alan Brown, a Board-certified orthopedic surgeon,
noted current objective findings including continued pain and decreased range of motion. He
stated that, although appellant did have a preexisting surgery, her current condition was due to
the work injury of June 14, 1987. Dr. Brown opined that appellant was probably not capable of
working her date-of-injury position.
Due to the conflict between Drs. Brown and MacArthur with regard to whether appellant
had any residual disability due to her work injury, by letter dated September 29, 2004, the Office
referred appellant to Dr. Robert P. Hansen, a Board-certified orthopedic surgeon, for an impartial
medical examination. In an opinion dated December 21, 2004, Dr. Hansen concluded that the
injury of 1987 aggravated a previous L4-5 disc herniation and that there was also evidence of
L4-5 disc narrowing and facet arthritic changes with some degenerative disc changes in 1987.
He noted current objective findings of limitation of motion of lumbar spine and pain with right
straight leg raising. Dr. Hansen reported that appellant’s current condition appeared related to
the degenerative disc changes in her back. He indicated that the June 14, 1987 injury did cause a
temporary aggravation of the underlying condition, but that it was impossible to give a precise
date as to when this temporary aggravation decreased due to the 17-year period that has lapsed
since the injury. Dr. Hansen reported that appellant was not capable of working her date-ofinjury position due to the time she has been off work, degenerative changes, limited motion and
stiffness and history of chronic depression. In a January 27, 2005 updated report, he indicated
that he would estimate that appellant sustained an aggravation of her underlying condition until
January 22, 2000 at which time the magnetic resonance imaging scan showed degenerative disc
changes but no disc herniation or stenosis.
On January 19, 2005 the Office issued a notice of proposed termination of benefits based
on the opinion of Dr. Hansen, the impartial medical examiner. By decision dated February 22,
2005, it terminated appellant’s compensation and medical benefits effective March 19, 2005.

2

On March 8, 2005 appellant requested an oral hearing before an Office hearing
representative and appointed legal counsel. Additional evidence was submitted, including a
February 15, 2005 report wherein Dr. Robert H. Horne, a Board-certified orthopedic surgeon,
stated that he examined appellant and reviewed her previous medical and work history. He noted
that he stood by the reports of appellant’s surgeon and concluded that the work-related injury
was an L4-5 disc herniation, not an aggravation of a recurrence. He based this on the fact that
appellant’s surgeon noted that appellant’s 1985 surgery was for extruding a fragment from the
L5-S1 disc, that had migrated superiorly to the L4-5 level, but did not involve the L4-5 disc. He
disagreed with Dr. McArthur that appellant had a free fragment.
In a decision dated October 2, 2006, the hearing representative affirmed the February 22,
2005 decision. The hearing representative specifically found that there were no residuals from
the June 14, 1987 employment injury.
2

By letter dated September 26, 2007, appellant, through counsel, requested reconsideration
of the hearing representative’s decision. In support thereof, he submitted an August 29, 2007
report wherein Dr. Horne provided an extensive comparison of doctor’s notes with regard to
appellant’s December 9, 1985 injury and the injury in this claim, which occurred on
June 14, 1987. Dr. Horne determined that the surgery in 1985 was secondary to a herniated disc
that occurred when appellant was on a treadmill. He found that the new injury in 1987, at a level
above, constituted a “new injury.” Dr. Horne noted that continuing disability and herniation of
the disc would be compatible with a disc herniation large enough to produce a progressive
deterioration of the disc. He then concluded, “The June 4, 1987 injury is not a temporary
aggravation of a preexisting injury because the preexisting injury is in the L5-S1 disc space and
not in L4-5.”
By decision dated December 6, 2007, the Office denied appellant’s request for
reconsideration of the merits.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,3 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.4 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year

2

The Board notes that although the Office hearing representative indicated that she was affirming a May 12, 2005
Office decision, this is a typographical error as the most recent decision issued by the Office at the time of the oral
hearing is February 22, 2005.
3

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(2).

3

of the date of that decision.5 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.6
ANALYSIS
In the instant case, on September 26, 2007 appellant filed a timely request for
reconsideration of the hearing representative’s October 2, 2006 decision finding that appellant
had no residuals from her June 14, 1987 employment injury. In a decision dated December 6,
2007, the Office denied appellant’s request without merit review.7 The Office found that the
new evidence submitted by appellant, i.e., Dr Horne’s report of August 29, 2007, was cumulative
and repetitive of his prior report of February 5, 2005. However, the Board finds that the
August 29, 2007 report is sufficient to constitute pertinent new and relevant evidence not
previously considered by the Office. This report contains a thorough discussion of appellant’s
1985 and 1987 injuries and specifically concluded that the June 14, 1987 employment injury was
not a temporary aggravation of a preexisting injury because the preexisting injury was located in
the L5-S1 disc space and the June 14, 1987 employment injury was located in the L4-5 disc
space. Accordingly, the Board finds that the Office should have conducted a merit review.
CONCLUSION
The Board finds that the Office abused its discretion by refusing to reopen appellant’s
case for further consideration of the merits, pursuant to 5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.607(a).

6

20 C.F.R. § 10.608(b).

7

The December 6, 2007 decision references the “clear evidence of error” standard, which is the standard used to
review requests for reconsideration that are not timely filed. See 20 C.F.R. § 10.607(b).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 6, 2007 is set aside. The case is remanded for further
proceedings by the Office consistent with this decision.
Issued: January 12, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

